70 F.3d 111
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gilbert CHAMBERS, Plaintiff-Appellee,v.Edward MURRAY;  R.J. Beck;  G.P. Dodson;  D.A. Braxton;R.A. Young, Defendants-Appellants.
No. 95-7253.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 19, 1995.Decided Nov. 17, 1995.

Pamela Anne Sargent, Assistant Attorney General, Richmond, Virginia, for Appellants.  Gilbert Chambers, Appellee Pro Se.
Before HALL, WILKINS, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's denial of their renewed motion for summary judgment.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We also deny Appellants' motion to stay proceedings in the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED